Title: To Thomas Jefferson from Thomas Paine, 9–15 September 1788
From: Paine, Thomas
To: Jefferson, Thomas


          
            
              Dear Sir
            
            London Broad Street Buildings No. 13Sepr. 9th. 1788
          
          That I am a bad correspondent is so general a complaint against me, that I must expect the same accusation from you—But hear me first.—When there is no matter to write upon a letter is not worth the trouble of receiving and reading, and while any thing, which is to be the subject of a letter, is in suspence, it is difficult to write, and perhaps best to let it alone—“least said is soonest mended,” and nothing said requires no mending.
          The Model has the good fortune of preserving in England the reputation which it received from the Academy of Sciences. It is a favourite hobby horse with all who have seen it; and every one who have talked with me on the subject advised me to endeavour to obtain a Patent, as it is only by that means that I can secure to myself the direction and management.—For this purpose I went, (in company with Mr. Whiteside) to the office which is an appendage to Lord Sydney’s—told them who I was and made an affidavit that the construction was my own Invention—this was the only step I took in the business. Last Wednesday I received a Patent for England, the next day a Patent for Scotland and I am to have one for Ireland.
          As I had already the opinion of the Scientific Judges both in France and England on the Model, it was also necessary that I should have that of the practical Iron Men who must finally be the executors of the work.
          There are several capital Iron works in this Country, the principal of which are those in Shropshire, Yorkshire and Scotland.—It was my intention to have communicated with Mr. Wilkinson who is one of the proprietors of the Shropshire Iron Works and concerned in those in France, but his departure for Sweden before I had possession of the patents prevented me.
          The Iron Works in Yorkshire belonging to the Walkers near to Sheffield are the most eminent in England in point of establishment and property. The proprietors are reputed to be worth two hundred thousand pounds and consequently capable of giving energy to any great undertaken. A friend of theirs who had seen the Model wrote to them on the Subject, and two of them came to London last Fryday to see it and talk with me on the business.
          Their opinion is very decided that it can be executed either in Wrought or Cast Iron and I am to go down to their Works next week to erect an experiment Arch. This is the point I am now got to; and until now I had nothing to inform you of.—If I succeed in creating the Arch all reasoning and opinion will be at an end, and as this will soon be known, I shall not return to France till that time, and until then I wish every thing to remain, respecting any Bridge over the Seine, in the State I left matters in when I came from France. With respect to the Patents in England it is my intention to dispose of them as soon as I have established the certainty of the construction.
          
          Besides the ill success of Black friars Bridge, two Bridges built successively on the same spot, the last by Mr. Smeaton, at Hexham over the Tyne in Northumberland have fallen down occasioned by quicksands under the bed of the river.—If therefore Arches can be extended in the proportion the Model promises, the construction in certain situations, without regard to cheapness or dearness will be valuable in all Countries.
          I enclose you a Philadelphia Paper 10 of July having the account of the Procession of the 4th of that month. An Arrival from Philadelphia which left it the 26th. July brings nothing new.—The Convention of New York was still sitting; but we have accounts, tho’ I know not how they came, that the Convention of N. York acceeded on the 29th of July. I since hear that this account is brought by the Columbine in 29 days from N. York, arrived at Falmouth, with wheat to Lisbon.
          As to English News or Politics, here is little more than what the public Papers contain.—The assembling the States General and the reappointment of Mr. Neckar make considerable impression here. They overawe a great deal of the English habitual rashness and checks that triumph of presumption which they indulge themselves in with respect to what they called the deranged and almost ruinous condition of the finances of France. They acknowlege unreservedly that the natural resources of france are greater than those of England but they plume themselves on the superiority of the Means necessary to bring national resources forth. But the two circumstances, above mentioned, serve very much to lower this exultation.
          Some time ago I spent a Week at Mr. Burkes and the Duke of Portland’s in Buckenhamshire. You will recollect that the duke was the Minister during the time of the Coalition. He is now in the opposition, and I find the opposition as much warped in some respects as to Continental Politics as the Ministry.
          What the extent of the Treaty with Prussia is, Mr. B——says that he and all the opposition are totally unacquainted with, and they speak of it not as a very wise measure, but rather tending to involve England in unnecessary continental disputes. The preference of the opposition is to a connection with Russia if it could have been obtained.
          Sir George Staunton tells me that the interference with respect to Holland last year met with considerable opposition from part of the Cabinet. Mr. Pitt was against it at first, but it was a favourite measure with the King, and that the opposition at that Crisis contrived to have it known to him that they were disposed to support his measures. This, together with the notification of the 16th. of Sepr. gave Mr. Pitt cause and pretence for changing his ground.
          The Marquis of Landsdown is unconnected either with the Ministry or the opposition. His politics is distinct from both. This plan is a sort of Armed Neutrality which has many Advocates. In Conversation with me he reprobated the Conduct of the Ministry towards France last year as operating to “cut the throat of Confidence” (this was his expression) between France and England at a time when there was a fair opportunity of improving it.
          The Enmity of this Country against Russia is as bitter as it ever was against America, and is carried to every Pitch of abuse and vulgarity. What I hear in Conversations exceed what may be seen in the News papers. They are sour and mortified at every success she acquires and voraciously believe and rejoice in the most improbable accounts and rumours to the contrary. You may mention this to Mr. Simolin in any terms you please for you cannot exceed the fact.
          There are those who amuse themselves here in the hopes of managing Spain. The Notification which the Marquis del Campo made last year to the British Cabinet is, perhaps, the only secret that is kept in this Country. Mr. B——tells me that the opposition knows nothing of it.
          They all very freely admit that if the Combined fleets had had thirty or forty thousand land forces when they came up the Channel last War, there was nothing in England to oppose their landing, and that such a measure would have been fatal to their resources, by, at least, a temporary destruction of national Credit. This is the point in which this Country is most impressible. Wars, carried on at a distance, they care but little about, and seem always disposed to enter into them. It is bringing the matter home to them that makes them fear and feel, for their weakest part is at home. This I take to be the reason of the attention they are paying to Spain, for while France and Spain make a Common Cause, and Start together, they may easily overawe this Country.
          I intended sending this letter by Mr. Parker but he goes by the way of Holland and as I do not chuse to send it by the English Post, I shall desire Mr. Bartholemy to forward it to you.
          Remember me with much Affection to the Marquis de la Fayette. This letter will serve for two letters. Whether I am in London or the Country any letter to me at Mr. Whiteside Merchant No. 13 Broad Street Buildings will come safe. My Compliments to  Mr. Short. I am Dear Sir with great Esteem your Obliged Friend & Ob. Hble Servant,
          
            
              Thomas Paine
            
          
          
            Sepr. 15th.
            This letter was intended to go by the last dispatches of Mr. Bartholemey but was too late. I have since seen a New-york paper of the 8th. of August, in which there is a circular letter from the Convention of New-york signed by the President (Governor Clinton) to the several Legislatures which states, that altho’ they had acceeded to the foedral Constitution, from principles of regard to the Union, it was, in the opinion of a Majority of them, exceptionable in many points; and recommending that another Convention be hereafter assembled, agreeable to the provision made in the Constitution, for the purpose of reforming altering &c. Nothing particular, as to defect, is pointed at in the Circular letter, the expressions are general, and they disclaim all local Ideas.
            A Motion was made in Congress that the New Congress meet at Baltimore which was carried 7 States to 6. The question was reconsidered the next day, and carried 7 to 6 for New York, in this state it stood when the Vessel sailed.
            It was said some time ago in the English Newspapers, that five officers of the Sweedish Army had withdrawn and refused to serve, because the King had undertaken an Offensive War, without consulting and having the concurrence of the Senate, agreeable to an Article in their form of government; but a Gentleman who is intimate at Baron Nolkins the Sweedish Minister’s tells me that a third of the officers have made that objection, which has disabled the progress of the Sweedish Army in Finland.
            Whether I shall set off a catenarian Arch or an Arch of a Circle I have not yet determined, but I mean to set off both and take my choice. There is one objection against a Catenarian Arch, which is, that the Iron tubes being all cast in one form will not exactly fit every part of it.
            An Arch of a Circle may be sett off to any extent by calculating the Ordinates, at equal distances on the diameter. In this case, the Radius will always be the Hypothenuse, the portion of the diameter be the Base, and the Ordinate the perpendicular or the Ordinate may be found by Trigonometry in which the Base, Hypothenuse and right angle will be always given.
            I think the Arch will appear rather handsomer if the direction of the Blocks and Bolts, were always in the direction of the Radius as I first proposed but which I changed in the drawing and placed  as perpendiculars to the Cord instead of the Curve to remedy the inconvenience of the deverging of the Bolts as you mentioned.
            In a very large Arch of 4 or 600 feet Cord, this deverging will be considerable, about 3 or 4 tenths of an Inch on every two feet—but this difficulty may be effectually remedied, and the direction of the radius preserved by making the Bar in two halves, with half a hole in each; they will then be put on sideways and may be united by clamps. This method will exceedingly facilitate the raising or putting the Arch together, and shorten the time of the Work on the River very considerably. I am not fond of hazarding opinions, neither is it proper or prudent to do it, but I think that after every thing is prepared, a Bridge over such a River as the Seine, might be put up in three months time—or less, as all the Arches would be began on at once, and the work would admit of as many hands being employed at the same time as you please.
            I have not heard anything of Mr: Littlepage since I left Paris. If you have I shall be glad to know it. As he dined sometimes at Mr. Neckar’s he undertook to describe the Bridge to him. Mr. Neckar very readily conceived it. If you have an opportunity of seeing Mr. Neckar, and see it convenient to renew the subject, you mention that I am going forward with an Experiment Arch.
            Mr. Le Couteulx desired me to examine the construction of the Albion or Steem Mills erected by Bolton and Watts. I have not yet written to him because I had nothing certain to write about. I have talked with Mr. Rumsey who is here, upon this matter, and who appears to me to be master of that subject and who has procured a Model of the Mill which is worked originally from the Steem, but it will be necessary to know what proposals Mr. Le Couteulx will make to any person who will undertake to construct his spare Steem Engines, of which he has one always in each Building, into a Mill, and conduct the operation. In this case Mr. Rumsey appears to me the very person Mr. Le Couteulx wants. The enclosed letter to Mr. Le Couteulx is on this subject.
            There has been some proposals passed on each side between Bolton and Rumsey in which I think the former has taken advantage of the unsuspicious openess of the latter.
            I have again enquired about the map, and find it is engraving at the place you mentioned. It will be 8 feet by 6 and the price about 2 Guineas but they cannot tell me the time it will be finished. I informed you of the Air pump in my letter to you by Mr. Quesney. When you see Mr. Le Roy please to present my Compliments. I hope I shall now reallize the opinion of the Academy on  the Model, in which case I shall give the Academy the proper information.
            We have no certain accounts here of the arrangement of the new Ministry. The papers mention Count St. Priest for foreign Affairs. When you see him please to present my Compliments.
            The New York Packet is arrived this Morning. She sailed the eighth of Augs. and brings nothing new. The Majority in the Convention of N. York was but three.
            The question for the meeting of Congress at Philadelphia was put and lost. Please to present my Compliment to M. & Madame de Corney.
          
        